DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 6/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,398,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2006/0020253) in view of Redmond et al (US 4,781,680).	
Regarding claims 1-3, Prescott discloses a therapeutic device configured to be at least partially implanted in an eye (¶9), the device comprising: a porous structure 244 positioned in fluid communication with an outlet of the device (fig 5); a reservoir 214 having a volume sized to contain one or more therapeutic agents 226 and to be in fluid communication with the outlet through the porous structure (fig 10); a retention structure 224 positioned near a proximal end region of the device, the retention structure comprising a narrowed portion and a flanged portion extending proximally from the narrowed portion (fig 10); an access portion 242 opening extending through the retention structure leading into the reservoir (fig 9); and a pre-molded barrier 240 positioned within the access portion opening.
While Prescott substantially discloses the invention as claimed, it does not disclose the barrier to be a penetrable barrier configured to be repeatedly penetrated positioned within and oversized relative to the access portion opening, wherein the penetrable barrier comprises: a first region sized to reside within and made with at least a portion of the flanged portion, and a second region proximate to a distal end of the penetrable barrier, the second region positioned within a proximal end region of the reservoir, the second region forming a sealing element in the proximal end region of the reservoir, nor wherein the first region of the penetrable barrier has a first outer diameter and a third region proximate the sealing element has a second outer diameter, wherein the first outer diameter is larger than the second outer diameter. 

Redmond also discloses: wherein the access portion opening is formed of a more rigid material than the material of the penetrable barrier such that radial compression of the penetrable barrier is provided (fig 4, if the material was not more rigid, then it would be compressed instead), as per claim 2; wherein the radial compression encourages re-sealing after penetration and upon removal of a needle from the penetrable barrier (Col.5 ll 27-30) as per claim 3; further comprising an annular anchor 66 positioned within the access portion opening and in contact with at least a portion 33Attorney Docket No.: 43229-518C01USof the penetrable barrier (fig 4) such that the anchor encircles the at least a portion of the penetrable barrier (fig 4) 


    PNG
    media_image1.png
    269
    546
    media_image1.png
    Greyscale


Regarding claim 16, the device is capable of being implanted in the eye such that the flanged portion extends along the sclera, the narrowed portion extends trans-sclerally and the reservoir is located within a vitreous humor of the eye (device is sized for implantation in the eye (¶22). 
Regarding claim 17, while Prescott substantially discloses the invention as claimed, it does not disclose wherein the narrowed portion has an outer dimension sized to seal a scleral incision having a length of 3.2 mm. Prescott discloses implantation within the eye and it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to determine an appropriate size for the narrowed portion of the device for implantation into the eye since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 19, wherein the narrowed portion has a cross- sectional shape comprising a first curve along a first axis and a second curve along a second axis that is different from the first curve (fig 8, part bevel which leads to wide part of 218, or curve which is part of transition between neck 216 and flange 224).
Regarding claim 20, wherein the second region is configured to provide a seal with the reservoir and to prevent withdrawal of the penetrable barrier in a proximal region (see annotated figure above). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2006/0020253) in view of Redmond et al (US 4,781,680), and further in view of Ritch et al (US 5,092,837).
Regarding claim 18, while Prescott substantially discloses the invention as claimed, it does not disclose wherein the narrowed portion has a cross- sectional shape selected from the group consisting of lentoid, biconvex lens, oval, ovoid, and elliptical. Ritch discloses an ocular implant which may be circular in cross-sectional shape, but also may have an oval configuration to minimize intrusion into the peripheral vision area (Col.7 ll 1-10). It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to modify Prescott such that the narrowed portion has a cross-sectional shape that is an oval as taught by Ritch to reduce the profile of the device to minimize intrusion into the peripheral vision area.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prescott (US 2006/0020253) in view of Redmond et al (US 4,781,680) and Wiley et al (US 2011/0118677).	
Regarding claims 21-23, while Prescott substantially discloses the invention as claimed, it does not disclose a cover that encapsulates at least an upper surface of the flanged portion of the retention structure, the cover encapsulates a lower surface of the flanged portion of the retention structure, nor wherein the cover comprises silicone. However, Wiley discloses a port body 12 with an outer cover 16 made of silicone (¶38), the outer cover 16 covering much of the port body, including flanges 40. The silicone provides a suitable surface on which an antimicrobial and/or antithrombotic coating can be applied in order to reduce patient risk of infection (¶25). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to encapsulate various parts of Prescott, including at least an upper surface of the flanged portion of the retention structure and a lower surface of the flanged portion of the retention structure, and wherein the cover comprises silicone as taught by Wiley to provide a suitable surface on which an antimicrobial and/or antithrombotic coating can be applied in order to reduce patient risk of infection
Allowable Subject Matter
Claims 24 and 5-12 are allowed. 
With respect to claim 24, the closest art does not disclose where an inner surface of an anchor is beveled to match an outer surface of the penetrable barrier around which the anchor encircles. To modify the combination of Prescott and Redmond to disclose such would teach away from the way in which Redmond teaches arriving at its stressed penetrable barrier.
Response to Arguments
Applicant’s amendment has overcome the 112 rejection.
Applicant's remaining arguments filed 1/10/2022 have been considered but are not persuasive. Applicant argues claim 1 incorporates the subject matter of allowed claim 15, while partially accurate, Applicant utilizes “a third region” as opposed to “a lower end”, which is slightly broader as the third region may be elsewhere and allows for an interpretation as illustrated in the annotated figure accompanying claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783